Citation Nr: 1044185	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  07-07 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating for service-
connected chronic adjustment disorder with depressed mood, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased disability rating for service-
connected migraine headaches disability, currently evaluated as 
10 percent disabling.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
dermatitis.

4.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  During the pendency of the appeal, the Veteran 
relocated; original jurisdiction now resides at the VA RO in 
Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that these claims 
must be remanded for further evidentiary development.

SSA records

A review of the record indicates the Veteran applied for Social 
Security Administration (SSA) disability benefits.  See, e.g., a 
VA treatment record dated in February 2007.  A copy of the 
Veteran's SSA disability determination and the medical records 
associated with that claim, if any, should be obtained for an 
adequate determination of the issue on appeal.  SSA decisions are 
not controlling for VA purposes, but they are pertinent to the 
adjudication of a claim for VA benefits and VA has a duty to 
assist in gathering such records.  See Murincsak v. Derwinski, 2 
Vet. App. 363, 370-372 (1992).  Where SSA disability benefits 
have been granted, a remand to obtain SSA records is required.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) 
(stating that "the possibility that the SSA records could 
contain relevant evidence . . . cannot be foreclosed absent a 
review of those records.").  

VA treatment records

In a statement dated in April 2007, the Veteran discussed the 
severity of his dermatitis, headaches, and psychiatric 
disabilities.  He also indicated at that time that he was 
receiving treatment at a VA outpatient clinic for these 
disabilities.  The Board notes that the claims folder is negative 
for any VA treatment records after March 2007.

The procurement of such pertinent VA medical reports is required.  
Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the VA, an 
attempt to obtain those reports must be made.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that documents which 
were not actually before the adjudicators but had been generated 
by VA employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  In light of the foregoing, 
the Board finds that an attempt should be made to identify and 
associate these records with the Veteran's claims folder.

TDIU

J.P., M.D., stated in a private treatment report dated in May 
2006 that the Veteran's disabilities, to include his service-
connected migraine headaches and psychiatric disabilities, 
"reduced his ability to function at work.  [The Veteran] has 
become disabled."  He also indicated in a treatment report dated 
in February 2007 that "[t]he combination of all [the Veteran's] 
medical problems has been nearly disabling for years, had he not 
had a job that allowed him to take frequent breaks he would have 
been disabled long before November 16, 2006 when [the Veteran] 
was advised to not return to work."  The Board finds that the 
issue of a total disability rating for compensation based on 
individual unemployability (TDIU) has arguably therefore been 
raised.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001) (Once a veteran submits evidence of medical disability and 
additionally submits evidence of unemployability, VA must 
consider total rating for compensation based upon individual 
unemployability).  The U.S. Court of Appeals for Veterans Claims 
recently held that a request for TDIU is not a separate claim for 
benefits, but rather involves an attempt to obtain an appropriate 
rating for a disability or disabilities, either as part of the 
initial adjudication of a claim or, if a disability upon which 
entitlement to TDIU is based has already been found to be service 
connected, as part of a claim for increased compensation.  Rice 
v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or 
the record reasonably raises the question of whether the Veteran 
is unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on individual 
unemployability as a result of that disability is warranted.  Id. 
at 455.  Accordingly, the matter should additionally be remanded 
to the RO for adjudication to include the issue of TDIU, in 
accordance with the holding in Rice.

VA examination for migraine headaches and psychiatric 
disabilities

A review of the record reveals that the Veteran's last VA 
examinations for his migraine headaches and psychiatric 
disabilities were in March 2005 and April 2005, respectively.  
Further, as noted above, Dr. J.P., reported in May 2006 and 
February 2007 that the symptoms of the Veteran's headaches and 
psychiatric disabilities have rendered the Veteran disabled and 
prevented him from finding employment.  VA's duty to assist the 
Veteran includes obtaining a thorough and contemporaneous 
evaluation where necessary to reach a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); see 
also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court 
determined that Board should have ordered contemporaneous 
examination of Veteran because a 23- month old exam was too 
remote in time to adequately support the decision in an appeal 
for an increased rating).  Because the current level of the 
Veteran's headaches and psychiatric disabilities are unclear, the 
Board believes that another examination is necessary.


Accordingly, the case is REMANDED for the following action:

1.	The RO should issue a VCAA notice letter 
which satisfies all VCAA notice 
obligations with regard to the issue of 
entitlement to TDIU, in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002); 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); and any other applicable legal 
precedent.

This notice letter should specifically 
apprise the Veteran of the evidence and 
information necessary to substantiate his 
claim for TDIU.  Also, the RO should 
inform the Veteran of the division of 
responsibility between him and VA in 
producing or obtaining that evidence or 
information.  The letter should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date in the event 
of award of the benefit sought, as 
outlined by the Court in Dingess/Hartman.

2.	Any determination pertinent to the 
Veteran's claim for SSA benefits, as well 
as any medical records relied upon 
concerning that claim, should be obtained 
from SSA and associated with the claims 
file.  All reasonable attempts should be 
made to obtain such records.  If any 
records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do 
not exist or that further efforts to 
obtain such records would be futile, which 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

3.	The RO must contact the Veteran and afford 
him the opportunity to identify or submit 
any additional pertinent evidence in 
support of his chronic adjustment 
disorder, migraine headaches, dermatitis, 
and TDIU claims.  Based on his response, 
the RO must attempt to procure copies of 
all records which have not previously been 
obtained from identified treatment 
sources.  Regardless of whether or not the 
Veteran responds, the RO should request 
any records from VA outpatient treatment 
for the Veteran's psychiatric, headaches, 
and dermatitis disabilities after March 
2007.  All attempts to secure this 
evidence must be documented in the claims 
folder by the RO.

If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

4.	The Veteran must be afforded a VA 
psychiatric examination for the purpose of 
determining the current severity of his 
service-connected chronic adjustment 
disorder with depressed mood.  The claims 
folder must be made available to the 
examiner and reviewed in conjunction with 
the examination.  A notation to the effect 
that this record review took place should 
be included in the report.  The examiner 
must state whether the Veteran's service-
connected chronic adjustment disorder with 
depressed mood more nearly approximates a 
disability characterized by:

a.  Occupational and social 
impairment with occasional decrease 
in work efficiency and intermittent 
periods of inability to perform 
occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly 
or less often), chronic sleep 
impairment, and mild memory loss 
(such as forgetting names, 
directions, recent events); or

b.  Occupational and social 
impairment with reduced reliability 
and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped 
speech; panic attacks more than once 
a week; difficulty in understanding 
complex commands; impairment of short 
and long-term memory (e.g., retention 
of only highly learned material, 
forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; or difficulty in 
establishing and maintaining 
effective work and social 
relationships; or

c.  Occupational and social 
impairment with deficiencies in most 
areas, such as work, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech that is 
intermittently illogical, obscure, or 
irrelevant; near- continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene, difficulty in adapting to 
stressful circumstances (including 
work or a worklike setting); or an 
inability to establish and maintain 
effective relationships; or

d.  Total occupational and social 
impairment due to such symptoms as 
gross impairment in thought processes 
or communication; persistent 
delusions or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time or 
place; or memory loss for names of 
one's close relatives, occupation, or 
own name.

The examiner must also enter a complete 
multiaxial evaluation, and assign a GAF, 
together with an explanation of what the 
score represents in terms of his 
psychological, social, and occupational 
functioning.  A complete rationale for all 
opinions must be provided.  Any report 
prepared must be typed.

5.	The Veteran must be afforded a VA 
examination for the purpose of determining 
the current severity of his service-
connected migraine headaches disability.  
The claims folder must be made available 
to the examiner and reviewed in 
conjunction with the examination.  A 
notation to the effect that this record 
review took place should be included in 
the report.  

The examiner should fully describe the 
symptomatology associated with the 
Veteran's service-connected migraine 
headaches disability.  In addition, the 
examiner should indicate whether the 
severity of this disability more nearly 
approximates:

a.  Prostrating attacks averaging one 
in 2 months over the last several 
months; or

b.  Prostrating attacks occurring on 
an average once a month over the last 
several months; or

c.  Very frequent completely 
prostrating and prolonged attacks 
productive of severe economic 
inadaptability.

A complete rationale for all opinions must 
be provided.  Any report prepared must be 
typed.

6.	The Veteran should be scheduled for an 
appropriate VA examination to determine 
whether his service-connected disabilities 
prevent him from securing and following 
substantially gainful occupation.

All indicated tests and studies are to be 
performed. Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

7.	When the development requested has been 
completed,             the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
supplemental statement of the case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


